Citation Nr: 1047158	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  06-09 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel




INTRODUCTION

The Veteran served on active duty from September 1960 to August 
1964.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied the benefits sought on 
appeal.  The Board remanded the case for further development in 
April 2009.  That development was completed, and the case has 
since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to currently have tinnitus 
that is related to his military service.


CONCLUSION OF LAW

Tinnitus was not incurred in active service. 38 U.S.C.A. §§ 1101, 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In this case, the RO did provide the appellant with notice in May 
2005 prior to the initial decision on the claim in September 
2005, as well as in March 2006.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been met 
and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection. 
Specifically, the May 2005 letter stated that the evidence must 
show that he had an injury in military service or a disease that 
began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; that 
he has a current physical or mental disability; and, that there 
is a relationship between his current disability and an injury, 
disease, or event in military service. Additionally, the March 
2006 statement of the case (SOC) and the September 2010 
supplemental statement of the case (SSOC) notified the Veteran of 
the reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate his 
claim.

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to provide.  
In particular, the May 2005 letter indicated that reasonable 
efforts would be made to help him obtain evidence necessary to 
support his claim, including that VA would request any pertinent 
records held by Federal agencies, such as military records, and 
VA medical records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the May 
2005 letter notified the Veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also requested 
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private medical 
records that he would like VA to obtain on his behalf.  In 
addition, the May 2005 letter informed him that it was his 
responsibility to ensure that VA received all requested records 
that are not in the possession of a Federal department or agency.

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. Id.

In the present appeal, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability rating 
and effective date.  In this regard, the Board notes that the 
March 2006 letter informed him that a disability rating was 
assigned when a disability was determined to be service-connected 
and that such a rating could be changed if there had been changes 
in the condition.  The letter also explained how disability 
ratings and effective dates were determined.  Following the March 
2006 letter, the RO readjudicated the Veteran's claim for service 
connection in a supplemental statement of the case (SSOC).  Thus, 
VA cured any defect in the notice before the case was transferred 
to the Board on appeal, and no prejudice to the appellant will 
result in proceeding with the issuance of a final decision. 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Moreover, the 
Board concludes below that service connection for tinnitus is not 
warranted.  Thus, any questions as to the disability rating or 
appropriate effective date to be assigned are rendered moot.

In addition, the duty to assist the Veteran has been satisfied in 
this case.  His service treatment records as well as all 
identified and available VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
Veteran's claim.  He has not identified any outstanding records 
that are relevant to his current claim.

In addition, the Veteran was afforded a VA examination in June 
2009 in connection with his claim for service connection, and an 
additional medical opinion was obtained in July 2010.  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
discussed below, the Board finds that the July 2010 VA medical 
opinion obtained in this case is more than adequate, as it is 
predicated on a full reading of the service treatment records as 
well as the private and VA medical records contained in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record, to include the statements of the appellant, 
and provides a complete rationale for the opinions stated, 
relying on and citing to the records reviewed.  In fact, the 
examiner specifically discussed other possible factors to which 
his current disorder may be attributable.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a SOC and 
a SSOC, which informed them of the laws and regulations relevant 
to the Veteran's claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the Veteran in this 
case.
Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

Training Letter 10-02 was issued in March 2010 regarding the 
adjudication of claims for hearing loss and tinnitus.  In that 
letter, the Director of the VA Compensation and Pension Service 
observed that sensorineural hearing loss is the most common cause 
of tinnitus, but commented that the etiology of tinnitus often 
cannot be identified.  Other known causes were listed, including 
Meniere's disease, a head injury, hypertension, medications, and 
dental disorders.  It was also noted that delayed-onset tinnitus 
must also be considered.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for tinnitus.  His 
service treatment records show that he was treated for a right 
ear infection in January 1961 and ear trauma in February 1963.  
However, there was no indication that he had tinnitus on any of 
those occasions.  The Veteran did report having a medical history 
of ear trouble at the time of his July 1964 separation 
examination.  In particular, it was noted that he had been 
treated for left inter otitis that was secondary to trauma, but 
it was also noted that there were no complications or sequelae.  
In fact, a clinical evaluation at that time found his ears and 
drums to be normal.  

Moreover, the medical evidence of record does not show that the 
Veteran sought treatment immediately following his separation 
from service or for many years thereafter.  In fact, he told the 
June 2009 VA examiner that he was unsure of the specific time and 
circumstance of the onset of his tinnitus.  He estimated that the 
disorder began 15 to 20 years earlier, which still would have 
been a couple decades after his military service.  Therefore, the 
Board finds that tinnitus did not manifest in service or for many 
years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of 
tinnitus, the Board notes that a prolonged period without medical 
complaint can be considered, along with other factors concerning 
a claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a disease 
was incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts in 
considering a claim for service connection. Id.; cf. Dambach v. 
Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the 
absence of medical records during combat conditions does not 
establish absence of disability and thus suggesting that the 
absence of medical evidence may establish the absence of 
disability in other circumstances).  Thus, when appropriate, the 
Board may consider the absence of evidence when engaging in a 
fact finding role. See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in rebutting 
the aggravation part of the section 1111 presumption of 
soundness).

In addition to the lack of evidence showing that tinnitus 
manifested during active duty service or within close proximity 
thereto, the medical evidence of record does not link any current 
diagnosis to the Veteran's military service.  The June 2009 VA 
examiner, who is an audiologist, reviewed the claims file and the 
Veteran's military and medical history.  It was specifically 
noted that the Veteran had reported working as a radio repairman 
in service and indicated that he had exposure to high frequency 
noise and running motors.  He stated that he had worked in a room 
full of radios at one point, which was very noisy.  The Veteran 
subsequently worked as a parts manager for 12 years and as a car 
salesman, and he stated that he currently worked in lawn care, 
but used hearing protection.  He denied having recreational noise 
exposure.  The examiner also observed that the Veteran had right 
ear drainage and ear infections in service.  Following a physical 
examination, the Veteran was assessed as having tinnitus that was 
likely a symptom associated with hearing loss.  However, the 
examiner stated that an opinion regarding the etiology would best 
be addressed by an otolaryngologist because it was out of her 
scope of practice given the Veteran's medical history pertaining 
to vague ear trauma and infection in the service. 

The Chief of Otolaryngology at the Memphis VA Medical Center 
(VAMC) subsequently reviewed the case and the prior examination 
report in July 2010.  He observed that the Veteran had served as 
a radio repairman and had exposure to high frequency noises.  It 
was also noted that he was currently working in lawn care, but 
reported using hearing protection.  The physician commented that 
the Veteran's age was a mitigating factor for tinnitus and that 
he had had further exposure.  Therefore, he opined that the 
Veteran tinnitus was not related to his ear infection in service 
or to the alleged trauma as a radio operator.

The Board notes that there is no medical evidence otherwise 
relating the Veteran's current diagnosis of tinnitus to his 
military service.  The Board does acknowledge that the Veteran's 
representative has cited to medical literature in support of the 
assertion that the current tinnitus could be caused by exposure 
to, among other things, an ear infection, trauma, and/or loud 
noise in service.  However, this evidence is general in nature, 
and no examiner has specifically related the information 
contained therein to the Veteran. See Sacks v. West, 11 Vet. App. 
314, 317 (1998) ("This is not to say that medical article and 
treatise evidence are irrelevant or unimportant; they can provide 
important support when combined with an opinion of a medical 
professional.").  Thus, the Board finds that the medical 
literature is of little probative value in this case.

Based on the foregoing, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for service 
connection for tinnitus.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Accordingly, the Board concludes that 
service connection for tinnitus is not warranted.
ORDER

Service connection for tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


